Title: To George Washington from Major General Philip Schuyler, 12 June 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany June 12th 1776 4 oClock P:M:

The Letter which I had the Honor to write You Yesterday I delivered to General Wooster who sailed this Day.
I have within this half Hour received a Letter from General Arnold of Which the inclosed is a Copy I fear the next will announce the Evacuation of Canada by our Troops, probably with Loss, as I fear that not a sufficient Attention has been paid to a Recommendation of Mine, to bring all the Batteaus that could possibly be spared from Sorel to st Johns.
I shall immediately dispatch an Express to Fort George to send Batteaus to st Johns but after all the Number will be very small for Want of Men to navigate them, I suppose one hundred and twenty at least are at Lake George.
I am not under the least Apprehension That the Enemy will be able to cross Lake Champlain, provided that our Army is able to retreat into that Lake, that Ammunition is speedily sent up, And a farther Supply of Pork forwarded Without Delay, to this Place.
Your Excellency will perceive that General Arnold informs me That the Enemy have the Frames &ca for Gundolas on Board, We should therefore build a Number of these Vessels with all possible Dispatch, One is now on the Stocks but We

want People that understand the Construction of them, I have some Time ago begged Congress to send one Express, let me intreat that some more capable Persons may be sent up & twenty Shipwrights with them.
As I fear the Saw mills will Not be able to saw a sufficient Number of Plank, I wish to have a Dozen of Whip Saws & Files sent up with all possible Dispatch.
I shall order all the Batteaus that do not go to St Johns out of Lake George to Tyonderoga that they may be ready at that Place to be sent to Skenesborough to convey the Militia should they be sent up. I am with Every Respectful Sentiment Your Excellency’s most Obedient Humble servant

Ph: Schuyler

